F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                        MAR 30 1999
                                 TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                               Clerk


MOSES AUGUSTUS,

          Plaintiff-Appellant,
                                                       No. 98-3309
v.                                                  (District of Kansas)
                                                  (D.C. No. 98-CV-3241)
R. BANASZAK, Senior Officer,

          Defendant-Appellee.




                             ORDER AND JUDGMENT *


Before TACHA, McKAY, and MURPHY, Circuit Judges.


      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.




      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Moses Augustus, proceeding pro se, appeals the district court’s dismissal of

his Bivens-type civil rights complaint 1 on the ground the complaint was filed

outside of the applicable two-year limitations period. In his complaint, Augustus

alleged that he was beaten by the defendant prison guard at 10:20 a.m. on

December 14, 1995. The district court began its analysis by noting that the

applicable limitations period was the two-year period set out in Kan. Stat. Ann. §

60-513(a)(4) and that Augustus had not filed his complaint until July 21, 1998.

Because Augustus filed his claim approximately thirty-one months after the

alleged beating, rather than within the two-years set out in the statute, the district

court concluded that the claim was barred.

      Rather than addressing the statute-of-limitations question in his appellate

brief, Augustus has, instead, simply changed the date of the alleged incident.

Without any explanation, Augustus asserts in his appellate brief that the alleged

beating incident took place on December 14, 1998, rather than December 14,

1995. This change in date is particularly startling in light of two facts. First,

Augustus repeatedly and unequivocally alleged in his complaint that the purported

beating took place in 1995. Second, and more important, Augustus’ complaint

was filed in July of 1998, approximately five months before the newly fabricated

date of the incident. In light of these facts, it is clear that Augustus’ appeal is


      1
          See Bivens v. Six Unknown Named Agents, 403 U.S. 388 (1971).

                                          -2-
both frivolous and malicious. Accordingly, this court DISMISSES this appeal

pursuant to 28 U.S.C. § 1915(e)(2). Thus, this appeal counts as a “prior

occasion” for purposes of the three-strikes provision set out in 28 U.S.C. §

1915(g). Finally, this court reminds Augustus of his continuing obligation to pay

all installments of the deferred appellate filing fee until it is paid in full. No

exception is made for dismissed appeals. See 28 U.S.C. § 1915(b)(2).

                                                ENTERED FOR THE COURT:



                                                Michael R. Murphy
                                                Circuit Judge




                                          -3-